Citation Nr: 0915808	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  05-15 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date prior to March 30, 2004 for 
the grant of widow's death pension with special monthly 
compensation based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1943 to May 
1946 and died in August 1976.

The appellant, who is the Veteran's surviving spouse, 
appealed, a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


FINDING OF FACT

The appellant's claim for widow's death pension with special 
monthly compensation based on the need for aid and 
attendance, dated on September 7, 2003, was received by VA on 
March 30, 2004.


CONCLUSION OF LAW

An effective date prior to March 30, 2004 for the grant of 
widow's death pension with special monthly compensation based 
on the need for aid and attendance is denied.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110(d) (West 2002) & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.402(c) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the appellant in a July 2004 statement of the case 
of the information and evidenced needed to substantive and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain.  The RO provided notice of how 
effective dates are determined in April 2006.

VA fulfilled its duty to assist the appellant in obtaining 
identified and available evidence needed to substantiate a 
claim.  There is no evidence that additional records have yet 
to be requested or that additional examinations are in order.

II. Factual Background and Legal Analysis

The appellant contends that she is entitled to an effective 
date prior to March 30, 2004 for the award of widow's death 
pension benefits with special monthly compensation based on 
the need for aid and attendance.  She maintains that 
September 7, 2003 is the more appropriate date, as this is 
the date on which she signed and submitted an initial claim 
for benefits and that VA lost the paperwork that necessitated 
her resubmission in March 2004.

Generally, the effective date of an evaluation and award of 
death pension based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. §§ 510(a), 5110(d) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.400 (2008).  In particular, the 
effective date of an award of aid and attendance benefits to 
a surviving spouse is the date of receipt of the claim or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.402(c).

The regulations contain two exceptions for the assignment of 
an effective date for an award of aid and attendance 
benefits.  First, when an award of DIC or pension based on an 
original or reopened claim is effective for a period prior to 
date of receipt of the claim, any additional DIC or pension 
payable to the surviving spouse by reason of need for aid and 
assistance or housebound status shall also be awarded for any 
part of the award's retroactive period for which entitlement 
to the additional benefit is established.  38 C.F.R. § 
3.402(c)(1).  Further, for the purpose of granting aid and 
attendance benefits, the date of departure from hospital, 
institutional, or domiciliary care at VA expense may 
constitute the date of receipt of the claim.  38 C.F.R. § 
3.402(c)(2).

However, the instant case does not involve a claim for 
retroactive death pension or DIC benefits and there is no 
evidence that the appellant's care was provided at VA 
expense.  Therefore, the latter part of 38 C.F.R. § 
3.402(c)(1) and (2) are not for application. Accordingly, the 
Board of Veterans' Appeals (Board) will proceed to analyze 
the appellant's claim pursuant to the general rule that the 
assigned effective date must be the later of the date of 
receipt of the claim or date entitlement arose.

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p) (2008); see also Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or 
action indicating intent to apply for one or more benefits 
under the laws administered by VA, from an appellant or her 
representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the appellant, it will be considered filed as of 
the date of receipt of the informal claim. When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 
or 3.152, an informal request for increase or reopening will 
be accepted as a claim.  38 C.F.R. §§ 3.151, 152, 155 (2008).

On March 30, 2004, the RO received an original application 
for death pension benefits (VA Form 21-534) that was signed 
by the appellant and dated on September 7, 2003.  Submitted 
at that time was a copy of the Veteran's death certificate 
indicating that he died in August 1976.  Also submitted was a 
report of an Examination for Housebound Status or Permanent 
Need for Regular Aid and Attendance (VA Form 21-2680) signed 
by James Moretti,, M.D., and dated on March 24, 2004, 
indicating that the appellant was in need of aid and 
attendance.  According to an accompanying statement from the 
appellant's daughter, an initial application for these 
benefits was made on August 29, 2003, after which a formal 
claim was submitted.  She said that she provided copies of 
the Veteran's honorable discharge and death certificate, and 
her parents' marriage certificate.  She indicated that the 
paperwork was signed on September 7, 2003 and sent the 
representative's office on September 9, 2003.  The 
appellant's daughter said that it appeared that the Veteran's 
file could not be found, including the copies of the 
previously provided documents.  

An April 2004 signed statement from Dr. Moretti is to the 
effect that the appellant was admitted to the Asbury Health 
Center on July 15, 2003 and that, due to her medical and 
cognitive condition, she was in need of assistive living 
services.  

In the May 2004 rating decision, the RO granted entitlement 
to aid and attendance allowance effective from March 30, 
2004.

As noted, the regulations controlling the effective date of 
the aid and attendance benefits for a surviving spouse 
provide that such benefits "will be effective as of the date 
of receipt of claim or date entitlement arose whichever is 
later." 38 C.F.R. § 3.402(c)(1).  Therefore, even if there 
was a need for aid and attendance prior to 2003, the 
pertinent regulation provides that the date of receipt of the 
claim, which is the later of the two dates, be utilized.

The applicable regulation provides that the date of receipt 
of private evidence showing reasonable probability of 
entitlement to aid and attendance benefits controls the 
effective date for such benefits.  38 C.F.R. § 3.157(b)(2) 
and (3). However, the March 2004 examination signed by Dr. 
Moretti was received on the same date as the appellant's 
claim.  Therefore, the effective date of the appellant's 
award can be no earlier that March 30, 2004.  38 C.F.R. § 
3.402(c)(1).

The Board accepts as credible the appellant's daughter's 
contention that she submitted an application for benefits to 
the representative (SND) prior to March 2004.  See Daughter's 
March 24, 2004, letter to SND, paragraph 2.  ("S.D.  ...  2.  
Paperwork signed and dated September 7, 2003 and sent to your 
office.")  Nevertheless, there was no claim or medical 
evidence of record submitted to VA prior to March 30, 2004 
which would have placed the RO on notice of her medical 
condition.  Here, the appellant's actual claim and 
accompanying medical information were not received by VA 
until March 2004.  Indeed, the medical evidence showing a 
need for aid and attendance was not even signed until 
sometime in March 2004.  No medical evidence was received 
showing entitlement to aid and attendance that was prepared 
prior to March 2004.  

While the daughter has indicated that she submitted a claim 
to the representative, VA has no record of an earlier 
submitted application for benefits and the appellant has not 
provided any evidence of VA's receipt of an earlier 
application.  The law with respect to effective dates is 
clear and does not provide a basis for the award of special 
monthly pension based on the need for regular aid and 
attendance of another person prior to VA's date of receipt of 
the claim. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

In view of the foregoing, the Board is satisfied that the RO 
has assigned the correct effective date of March 30, 2004, 
and that the appellant is not entitled to an earlier 
effective date.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 
3.402.  The benefit sought on appeal is accordingly denied.





ORDER

Entitlement to an effective date prior to March 30, 2004 for 
the grant of widow's death pension with special monthly 
compensation based on the need for aid and attendance is 
denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


